107 F.3d 924
323 U.S.App.D.C. 291
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Kiyoyuki YASUTOMI, Appellant.
No. 96-3164.
United States Court of Appeals, District of Columbia Circuit.
Jan. 22, 1997.

Before:  GINSBURG, SENTELLE, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir. Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's order filed December 4, 1996, be affirmed.  The district court did not err in finding that no conditions or combination of conditions reasonably will assure appellant's presence at future proceedings.  Appellant has a strong incentive to evade the charges pending against him both in district court here and in the State of New York, and virtually no ties to the United States that would dissuade him from fleeing.  While appellant offers to submit to electronic monitoring and third-party custody with an acquaintance, these measures do not necessarily offer assurance against flight before preventive action could be taken.  See United States v. Townsend, 897 F.2d 989, 995-96 (9th Cir.1990);  United States v. Minns, 863 F.Supp. 360, 364 (N.D.Tex.1994);  cf. United States v. O'Brien, 895 F.2d 810, 815-16 (1st Cir.1990) (accepting defendant's offer to submit to electronic monitoring only because defendant also posted his residence as collateral).  Appellant's offer to waive extradition from Japan does not address the likelihood that he could flee to a third country, such as Pakistan.  See Townsend, 897 F.2d 994-95.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.